ACCEPTED
                                                                                          12-14-00365-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                    8/27/2015 10:16:15 AM
                                                                                            CATHY LUSK
                                                                                                   CLERK

                             NO. 12-14-00365-CV

                      IN THE COURT OF APPEALS          FILED IN
                                                12th COURT OF APPEALS
                 FOR THE TWELFTH DISTRICT OF TEXAS TYLER, TEXAS
                              AT TYLER          8/27/2015 10:16:15 AM
                                                                     CATHY S. LUSK
                                                                        Clerk

                           EDOM CORNER, LLC and
                             EARL A. BERRY, JR.,

                                    Appellants

                                         vs.

                  IT’S THE BERRY’S, LLC doing business as
                             MARY ELLEN’S

                                     Appellee


               On appeal from the 294th Judicial District Court of
                           Van Zandt County, Texas


           MOTION FOR CONTINUANCE OF ORAL ARGUMENT


      Appellee It’s The Berrys, LLC doing business as Mary Ellen’s

(“Mary Ellen’s”) respectfully moves, on the following grounds, for a

four-week continuance of the oral argument of this appeal now scheduled

for September 15, 2015:

      1.     The undersigned counsel for Mary Ellen’s learned on August

26, 2015 that he is to enter Presbyterian Hospital in Dallas, Texas on the
MOTION FOR CONTINUANCE OF ORAL ARGUMENT                                               1
morning of September 15, 2015 to prepare for heart surgery which will

occur on September 17, 2015. Therefore, counsel for Mary Ellen’s will

be unable to appear for oral argument of this appeal on September 15,

2015.

        2.   Certificate of conference:     The undersigned on August

26, 2015 conferred with counsel for appellants, who have no objection

to the continuance sought by this motion.

                                            Respectfully submitted,

                                            Larry M. Lesh
                                            State Bar No. 12225000
                                            LAW OFFICE OF LARRY M. LESH
                                            1 Forest Park Drive
                                            Richardson, Texas 75080
                                            (214) 237-8598
                                            (972) 699-1456 Facsimile
                                            lmlesh@sbcglobal.net



                                            /s/ Larry M. Lesh
                                            Larry M. Lesh

                                            ATTORNEY FOR MARY ELLEN’S




                         CERTIFICATE OF SERVICE

        On August 27, 2015 the foregoing motion was served electronically on the
MOTION FOR CONTINUANCE OF ORAL ARGUMENT                                            2
following counsel for appellants:

      Katherine A. Ferguson
      RENSHAW DAVIS & FERGUSON, LLP
      2900 Lee Street
      P.O. Box 21
      Greenville, Texas 75403-0021
      (903) 454-6050
      (903) 454-4898 Facsimile
      rdflawoffice@yahoo.com



                                    /s/ Larry M. Lesh




MOTION FOR CONTINUANCE OF ORAL ARGUMENT                 3
MOTION FOR CONTINUANCE OF ORAL ARGUMENT   4